In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00046-CV
        ______________________________



     IN THE INTEREST OF P.D.D., A CHILD




    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
          Trial Court No. 93D1350-005




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Vickey McAllister has filed a notice of appeal from an order involving, among other

things, an award of child support. On July 28, 2010, we mailed a letter to appellant’s counsel

requesting that counsel show this Court how we had jurisdiction over this appeal regarding the

untimely filing of the notice of appeal. The order on child support was signed February 11, 2010,

and a timely motion for new trial was filed, but the notice of appeal was not filed until June 7,

2010. The notice of appeal was due to be filed within ninety days after the judgment was signed,

no later than May 12, 2010. TEX. R. APP. P. 26.1(a). In the absence of a timely notice of appeal,

we have no jurisdiction to hear the appeal.

       In our letter, we directed counsel to show this Court how we had jurisdiction and informed

him that if no response was received by August 9, 2010, the appeal would be dismissed for want of

jurisdiction. It is now August 11, 2010, and no response has been received.

       We dismiss the appeal for want of jurisdiction.




                                              Jack Carter
                                              Justice

Date Submitted:       August 11, 2010
Date Decided:         August 12, 2010




                                                 2